DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021, has been entered.
Claims 1, 3-7 and 9-20 are currently pending in the application.  Claims 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 1, 2020.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to claim an amount of insoluble fiber source from about 2 weight % to about 10 weight %.  Applicant points to Table 1 and the originally filed claims for support. However, the originally filed claims do not teach an amount of the insoluble fiber source.  Table 1 teaches the “preferred active content range” for pecan fiber is 1-5% w/w and “cellulose, coarse” is 1-5% w/w, based on the total weight of the pet food composition.  However, this is not considered sufficient support to broadly claim the “insoluble fiber source” comprises from “about 2 weight % to 10 weight %”, as Table 1 only provides support for the pet food composition to comprise pecan fiber at 1-5% w/w and “cellulose, coarse” at 1-5% w/w.  There is no “about”.  Further, the claimed “insoluble fiber source” comprises the combination of pecan fiber and a cellulosic material.  This allows for other materials to provide insoluble fiber in the 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3-7 and 14-17 are rejected under 35 U.S.C. 103 as obvious over Altom et al. (US 2007/0202154) in view of Josephson et al. (US 2008/0299286) and Perlman et al. (US 2008/0044539).
Regarding claims 1 and 3-7, Altom et al. teach an extruded and dried pet food composition that includes protein and fiber (p. 6 col. 1; [0085]).  The fiber component includes a combination of pecan shells, which are a source of insoluble fiber [0032].  Altom et al. teach the pet food further comprises other sources of poorly-fermentable fibers including cellulose, hemicellulose and cellulose ethers (i.e., cellulosic material) [0047].  The pet food of Altom et al. is also taught to comprise fermentable (i.e., soluble) fibers including tomato pomace, beet pulp and citrus pulp [0046].
Regarding the amount of insoluble fiber source, Altom et al. teach that the pet food composition comprises from about 0.5 to 10% pecan nut shell [0038].  Therefore, it would have been obvious to have included an amount of insoluble fiber as claimed, as Altom et al. teach a range for insoluble fiber (0.5 to 10%) in their pet food that is essentially the same as claimed (2% to 10%).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP § 2144.05. Further, specific examples in Altom et al. teach 3% and 5% pecan nut shell (p. 6-
Regarding the ratio of soluble fiber to insoluble fiber, Altom et al. teach that the nut shell (i.e., insoluble fiber) is present at up to 20% by weight of the pet food composition [0038], while the supplemental fiber, which includes both soluble and insoluble fiber, is present from about 5 to 20% by weight of the pet food [0043].  These amounts for ranges overlap and thereby render obvious the claimed ranges.  Further, where Altom et al. speak to the effects imparted by both the insoluble and soluble fibers ([0032], [0041]), one of ordinary skill would have been able to have adjusted the amount of the fiber sources to have arrived at ratios as claimed through no more than routine experimentation.
  Regarding claims 1 and 13-15, Altom et al. teach the pet food comprising animal protein at 20 to 50% by weight of the pet food [0054].  However, Altom et al. is silent as to the pet food composition comprising a hydrolyzed protein as claimed.
Josephson et al. teach a pet food composition comprising an animal protein, where the animal protein is a hydrolyzed chicken livers present at 25% by weight of the composition (p. 3 Formula 2).  Josephson et al. also teach hydrolyzed liver as palatability enhancing [0009].
Therefore, where Altom et al. teach the pet food comprising an animal protein in an amount encompassing the claimed amount, and where Josephson et al. teach that hydrolyzed chicken livers were known to be contained in pet foods in amounts falling within in the claimed range, it would have been obvious to have included hydrolyzed 
Altom et al. is also silent as to the pet food comprising a source of polyphenols as claimed.  Altom et al. teach that the pet food may comprise antioxidants [0058].
Josephson et al. teach a pet food composition comprising a green tea extract as a palatability enhancer [0008].  
Altom et al. and Josephson et al. are silent as to the presence of cranberry pomace and pomegranate extract.
Perlman et al. teach green tea extract, cranberry pomace and pomegranate extract as sources of polyphenolic antioxidants [0096, 0113].
Therefore, where Altom et al. teach that their pet food may comprise antioxidants, it would have been obvious to have included cranberry pomace, pomegranate extract and green tea extract as these three ingredients are known to be sources of polyphenolic antioxidants as taught by Perlman et al.  The presence of these components would have been expected to function as antioxidants, as is recognized in the art.  Pet food is further known to contain green tea extract as a palatability enhancer as taught by Josephson et al.  Therefore, the inclusion of the claimed polyphenol sources is considered to be obvious over the prior art.
Where the combination of references discloses the same compounds or ingredients in the extruded kibble or core matrix, then the preamble has been met.  As for the “wherein” clause, since the references disclose fiber ingredients and a polyphenol source as claimed, the polyphenol would have been delivered to the lower GI tract whenever it will be ingested by the dog or cat.  Note that the claims being 
Regarding claims 16 and 17, Altom et al. teach DHA sourced from fish oils for use in the pet food composition.  The DHA is to be present at at least about 0.15% of the pet food composition, encompassing and thereby rendering obvious the claimed range [0064].

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7 and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 8, 13-17 and 19-22 of copending Application No. 16/067,426 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the copending claims are to a controlled release pet food composition comprising a soluble fiber source and an insoluble fiber source in the same ratios.  Both pet foods are taught to further comprise a source of hydrolyzed animal .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant's arguments filed June 1, 2021, have been fully considered, but they are not persuasive.
Applicant argues that the ranges of insoluble and soluble fiber taught by Altom et al. are so broad as to not invite routine optimization (Remarks, pp. 6-7).
This argument is not persuasive.  Regarding the range for insoluble fiber in the form of pecan nut shells, Altom suggests progressively smaller ranges, down to 0.5% to 10%.  The “supplemental fiber” taught by Altom et al. includes both soluble and insoluble fibers [0043, 0046, 0047], and is taught in to be included in the narrowest range of 5 to 20%.  Therefore, while Altom et al. does disclose broad ranges for the fiber content, Applicant appears to be disregarding the additional teachings of Altom et al. which would have led one of ordinary skill to have included an amount of fiber as claimed in a pet food.  Further, [I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP § 2144.05. The examiner finds no comparative data to indicate that the claimed amount of fiber and ratio of 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791